Exhibit 99.1 EXECUTION COPY AGREEMENT AND PLAN OF MERGER by and between PARK STERLING CORPORATION and PROVIDENT COMMUNITY BANCSHARES, INC. Dated as of March 4, 2014 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Certain Defined Terms 2 ARTICLE II THE MERGER; DELIVERY OF MERGER CONSIDERATION 9 The Merger 9 Effective Time 9 Closing 9 Articles of Incorporation and Bylaws of the Surviving Corporation 10 Directors 10 Effects of the Merger 10 Conversion of Stock 10 Stock Options 11 Merger Consideration 11 Delivery of Merger Consideration 11 ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY 13 Organization and Authority 13 Capitalization 14 Subsidiaries 15 Authorization 15 Consents and Approvals 16 Reports 17 Financial Statements 18 Undisclosed Liabilities 19 Absence of Certain Changes 19 Legal Proceedings 19 Taxes and Tax Returns 20 Employee Benefit Plans 22 Labor Matters 26 Compliance with Law 27 Commitments and Contracts 27 Agreements with Regulatory Agencies 29 Investment Company; Investment Adviser 30 Derivative Instruments 30 Environmental Liability 30 Insurance 31 Title to Property 31 Intellectual Property 32 Loans 32 Anti-takeover Provisions Not Applicable 34 Knowledge as to Conditions 34 Brokers and Finders 34 Investment Portfolio 35 i TABLE OF CONTENTS (continued) Page Related Party Transactions 35 Company Information 35 Foreign Corrupt Practices 36 Opinion 36 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARK STERLING 36 Organization and Authority 36 Authorization 36 Consents and Approvals 37 Financial Wherewithal 37 Park Sterling Information 38 Broker’s Fees 38 Litigation 38 No Other Representations or Warranties 38 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 38 Conduct of Business of the Company Prior to the Effective Time 38 Forbearances of Company 38 Non-Solicitation of Alternative Transactions 41 Redemption of Securities held by U.S. Treasury 44 Indemnification and Insurance 44 ARTICLE VI ADDITIONAL AGREEMENTS 45 Regulatory Matters 45 Access to Information; Confidentiality 46 SEC Filings and Stockholder Approval 47 Restructuring Efforts 48 Public Disclosure 48 Additional Agreements 49 Notification of Certain Matters 49 Takeover Statutes 49 Employee Matters 49 ARTICLE VII CONDITIONS PRECEDENT 52 Conditions to Each Party’s Obligation to Effect the Closing 52 Conditions to Obligations of Park Sterling 52 Conditions to Obligations of Company 53 ARTICLE VIII TERMINATION AND AMENDMENT 54 Termination 54 Effect of Termination 55 Amendment 56 ii TABLE OF CONTENTS (continued) Page Extension; Waiver 56 ARTICLE IX GENERAL PROVISIONS 56 Nonsurvival of Representations, Warranties and Agreements 56 Expenses 56 Notices 57 Interpretation 57 Counterparts 58 Entire Agreement 58 Governing Law; Venue; Waiver of Jury Trial 58 Severability 59 Assignment; Third-Party Beneficiaries 59 iii INDEX OF DEFINED TERMS Page 409A Plan 25 Accrued Interest 2 Acquisition Proposal 2 Acquisition Transaction 2 Affiliate 2 Agreement 1 Authorizations 13 Bank 1 Bank Charter 14 Bank Merger 1 Bankruptcy and Equity Exception 16 BHCA 3 Business Day 3 Capitalization Date 15 Certificate 12 Change in the Company Recommendation 49 Charter 14 Closing 10 Closing Date 10 Code 3 Company 1 Company 10-K 3 Company 401(k) Plan 52 Company Benefit Plan 22 Company Board Recommendation 49 Company Common Stock 10 Company Disclosure Schedule 3 Company Insurance Policies 31 Company Material Adverse Effect 3 Company Material Contract 28 Company Preferred Stock 15 Company Reports 17 Company Stock Option 11 Company Stockholder Approval 16 Company Stockholders Meeting 49 Confidentiality Agreement 48 Corporate Entity 4 Covered Employees 50 CRA 4 Damages 4 Delaware Certificate of Merger 10 DGCL 9 Dissenting Stockholders 10 iv INDEX OF DEFINED TERMS (continued) Page EESA 26 Effective Time 10 Employment Agreement 1 Employment Agreements 1 ERISA 22 ERISA Affiliate 23 Exchange Act 18 Exchange Fund 12 Excluded Share 10 FDIC 14 Federal Reserve Board 5 GAAP 5 Governmental Entity 5 Indemnified Party 45 Insurance Amount 46 IRS 23 Knowledge 5 Law 5 Letter of Transmittal 12 Lien 6 Loan Documentation 6 Loans 33 Materially Burdensome Regulatory Condition 47 Merger 1 Merger Consideration 6 Multiemployer Plan 24 NCBCA 9 North Carolina Articles of Merger 9 Notice Period 44 Park Sterling 1 Park Sterling 401(k) Plan 52 Park Sterling Disclosure Schedule 7 Park Sterling Material Adverse Effect 7 Park Sterling Regulatory Approvals 38 Party 7 Paying Agent 12 Person 7 Pool 35 Previously Disclosed 7 Proprietary Rights 7 Proxy Statement 48 Qualified Plans 23 Regulatory Agreement 30 Regulatory Approvals 8 v INDEX OF DEFINED TERMS (continued) Page Related Party Transaction 36 Representative 42 Repurchase 1 Requisite Regulatory Approvals 17 Sarbanes-Oxley Act 19 SEC 8 Securities Act 18 Series A Preferred 1 SERPs 26 SRO 8 Subsidiary 8 Superior Proposal 8 Surviving Corporation 1 Takeover Statute 35 Tax or Taxes 9 Tax Return 9 Termination Fee 57 Treasury 1 Treasury Warrants 1 Voting Debt 15 vi AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (“ Agreement ”) is dated as of March 4, 2014, by and between Provident Community Bancshares, Inc. , a Delaware corporation (the “ Company ”), and Park Sterling Corporation, a North Carolina corporation (“ Park Sterling ”). Certain capitalized terms have the meanings given to such terms in ARTICLE I . RECITALS A. WHEREAS, the boards of directors of the Company and Park Sterling have determined that it is in the best interests of their respective companies and their stockholders to consummate the strategic business combination transaction provided for in this Agreement in which the Company will, on the terms and subject to the conditions set forth in this Agreement, merge with and into Park Sterling (the “ Merger ”), with Park Sterling as the surviving corporation in the Merger (sometimes referred to in such capacity as the “ Surviving Corporation ”); B. WHEREAS, in connection with the Merger, Park Sterling shall enter into a binding definitive agreement with the United States Department of the Treasury (“ Treasury ”), pursuant to which, among other things and subject to the terms and conditions set forth therein, immediately prior to the consummation of the Merger, Park Sterling will purchase from Treasury all of the outstanding shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “ Series A Preferred ”) (including all obligations with respect to accrued but unpaid dividends on the Series A Preferred) and all of the related warrants (the “ Treasury Warrants ”) to purchase shares of Company Common Stock for an aggregate purchase price of up to $5,096,300 (the “ Repurchase ”); C. WHEREAS, promptly following the Merger, Park Sterling expects to merge Provident Community Bank, N.A., a wholly owned Subsidiary of the Company (the “ Bank ”), with and into Park Sterling Bank, a wholly owned Subsidiary of Park Sterling, with Park Sterling Bank surviving the merger (the “
